Citation Nr: 1445565	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric condition, to include depression and anxiety.

3.  Entitlement to service connection for residual injuries due to bilateral ankles with arthritis (bilateral ankle condition).

4.  Entitlement to initial compensable rating for muscle contraction headaches.

5.  Entitlement to initial compensable rating for right eye pterygium and left eye corneal pannus, status post excision, with residual punctate keratitis, and dry eyes (bilateral eye disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1990 to May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Winston-Salem, North Carolina.

In August 2010, the RO denied service connection for a bilateral ankle condition, but granted noncompensable ratings for muscle contraction headaches and right eye pterygium and left eye corneal pannus, status post excision, with residual punctate keratitis and dry eyes.  In January 2012, the RO denied service connection for posttraumatic stress disorder.  The Veteran timely filed an appeal for each RO decision.  Furthermore, the Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought in each instance, the increased rating issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems comprise the entirety of the Veteran's record.

The issue of an increased rating for right foot calcaneal spurs has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for residual injuries due to bilateral ankles with arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and the claimed stressor event is not related to fear of hostile military or terrorist activity.  The Veteran is not diagnosed with posttraumatic stress disorder (PTSD).

2.  The Veteran is currently diagnosed with depressive and anxiety disorders.

3.  The Veteran's muscle contraction headaches are characteristic of prostrating attacks that average once a month over the last several months.

4.  The Veteran's bilateral eye disability includes hazy, blurry vision, as well as dryness, redness, and burning.





CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).

2.  The criteria for service connection for an acquired psychiatric condition, to include depression and anxiety, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).

3.  The criteria for an evaluation of 30 percent, but no higher, for muscle contraction headaches have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.321, 3.400, 4.1, 4.3, 4.124a, Diagnostic Code 8199-8100 (2013).

4.  The criteria for a 10 percent rating for bilateral eye disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6034-6018 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for an Acquired Psychiatric Condition, 
To Include Posttraumatic Stress Disorder, Depression, and Anxiety

The Veteran contends that he has PTSD as a result of service.  Specifically, he endorsed feelings of depression.  Indeed, the Veteran's DD Form 214 shows that he served as mainly as a logistics specialist, but also as an F-14 plan captain during the Persian Gulf War, and was stationed in the Southwest Asia theater of operations.  However, the Veteran did not directly engage in combat with the enemy.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service treatment records do not reflect any complaints or treatment referable to a psychological disorder manifested by PTSD or symptoms of such during service.  They do show a history of depression.   On his separation examination in March 2010, the VA examiner noted that the Veteran had a history of depression, but did not comment any further in the record on this topic.  

On VA examination in December 2011, the examiner found that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  Specifically, the Veteran did not report persistent traumatic re-experiencing of events that occurred during service.  Instead, the examiner diagnosed the Veteran with anxiety and a depressive disorder, not otherwise specified.  The Board finds these diagnoses highly probative of the Veteran's current psychological condition.

VA treatment records from April 2013 show that the Veteran was given a mental health evaluation by a VA psychiatrist.  Again, the Veteran was diagnosed with depression, and the psychiatrist explicitly ruled out PTSD.  Other VA treatment records from 2013 indicate that the Veteran attends group therapy sessions to help him deal with his depression symptoms.

In July 2013, the Veteran's wife submitted a statement in support of her husband's claim.  She attested to being a registered nurse with fifteen years of experience working in the psychiatric unit of a hospital.  She reported her observance of the Veteran's depression symptoms during service and how he and his family have suffered as a result.  The Board finds this statement highly probative of the etiology of the Veteran's depression symptoms because the Veteran's wife is an experienced psychiatric nurse.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever), and Layno v. Brown, 6 Vet. App. 465 (1994).  See also 38 C.F.R. § 3.159(a)(2). 

The Board has considered the Veteran's statements regarding a connection between service and his claim for PTSD, and finds his current recollections and statements regarding PTSD to be of no probative value in establishing a nexus for this specific diagnosis.  In contrast, the Board finds the Veteran's wife's statement, as well as the other VA medical examiners' findings to be highly probative of a current diagnosis of an acquired psychological disorder, to include depression and anxiety.  The findings made by these medical experts also more accurately reflect the entirety of the evidence of record. 

Based on the foregoing, the Board finds that the weight of the evidence reflects that the Veteran does not have PTSD that is related to service, but does have a diagnosis for a psychiatric condition, to include depression and anxiety.  The evidence tends to show that depression and anxiety started during service and have continued unabated since then.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, in resolving all doubt in favor of the Veteran, the Board finds that his claim for a psychiatric condition manifested by depression and anxiety is warranted.

Initial Ratings, In General 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Initial Rating for Muscle Contraction Headaches

The Veteran contends that his service-connected muscle contraction headaches should be given a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 8199-8100.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 8199 for miscellaneous diseases.  See 38 C.F.R. § 4.27.  

Migraine headaches are rated under 38 C.F.R. § 4.124a, DC 8100, which provides a 10 percent rating with evidence of prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.  On his VA examinations, the Veteran has described his headache symptoms as occurring three to four times a week, a mild sensitivity to light, and that his headaches are a "dull and throbbing pain."  

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to evaluate headaches, but find that none apply.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.124a, DCs 8103, 8104, 8105, 8106, 8107, 8108.  

After a full review of the record, and as discussed below, the Board concludes that a rating of 30 percent, but no more, is warranted for the Veteran's service-connected muscle contraction headaches.

In March 2010, the Veteran was diagnosed with muscle contraction headaches.  His symptoms included headaches three to four times per week, which lasted between one to two days.  He was treated for these symptoms with prescription Motrin, but he did not have a good response to this treatment.  He also experienced treatment side effects that consisted of a burning feeling in his chest.  The examiner reported that the Veteran's diagnosis had significant effects on his usual occupation, which included memory loss, decreased concentration, poor social interaction, and pain.

VA treatment records from January 2013 indicate that the Veteran's described his headaches as dull and throbbing pain that occurred on both sides of his head (bifrontal and bitemporal).  He stated that they often happened in stressful situations and also when he had to look at a computer screen for long periods of time (a requirement of his job includes working with the use of computers).  The examiner noted that the Veteran also experienced mild photophobia, but no nausea or phonophobia.  The Veteran reported that he continued to have headaches three to four times per week, and each headache lasted for several hours to a whole day.  Ultimately, the VA neurologist diagnosed muscle tension headaches.

The Veteran's January 2013 VA examination also reports the same symptoms described above; however, this examiner noted that the Veteran's "duration of typical head pain" only lasts less than one day.  The physician also noted that the Veteran does not have characteristic prostrating attacks of migraine headache pain despite the symptoms noted on examination.

During his hearing with the undersigned VLJ, the Veteran was asked to submit evidence of time missed from work due to his headaches.  These private records show that for the last two years the Veteran has missed one day of work per month, on average, due to his headache pain.  The Veteran also testified about how his headaches "can last almost the whole day, if not longer."  He also endorsed symptoms of severe light sensitivity during his headaches, as well as his liver damage that prevents him from being able to take certain medications to relieve his pain, which his VA records also confirmed.  The VLJ also noted that the Veteran brought sunglasses to the hearing in case his light sensitivity issue bothered him.

The Veteran has also submitted a statement in support of his claim that is written by his current employer's office timekeeper.  The timekeeper attested to working with the Veteran for the past five years, and how she has "observed him complaining about his migraines and constantly taking short walks away from his desk throughout the work day."  The Board finds this lay observation highly probative of the headache symptoms exhibited by the Veteran.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds that the Veteran is competent and credible to describe his headache symptoms and their frequency.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that he is entitled to a 30 percent disability rating as he has reported having between three and four migraine headaches per week on average and has indicated that the symptoms are of a level of severity that he takes pain medication and has had to miss work due to this disability.

A 50 percent rating is not warranted, however, as the Veteran's overall headache-related disability picture does not more nearly approximate the criteria required for a 50 percent rating.  See 38 C.F.R. § 4.7 (2013).  The Board recognizes that the frequency and perceived severity of his headaches may be analogous to compensable migraine headaches occurring once a month on average, but they remain functionally less disabling than migraine headaches occurring "very frequently with prostrating and prolonged attacks productive of severe economic inadaptability" - as required for the grant of a 50 percent rating under DC 8100.  In so finding, the Board notes that migraine headaches are those which include "'[a] symptom complex occurring periodically and characterized by pain in the head (usually unilateral), vertigo, nausea and vomiting, photophobia, and scintillating appearances of light.'  STEDMAND'S 1118 [STEDMAN'S MEDICAL DICTIONARY (27th ed. 2000)]."  Richardson v. Nicholson, No. 03-2100, slip op. (U.S. Vet. App. May 17, 2006).  Here, headaches have been frequent and severe enough to be productive of mild photophobia (see January 2013 VA examination), but have not included symptoms such as vertigo, nausea and vomiting.  The Veteran has also indicated that sometimes he is able to continue working after the onset of a headache after taking a break, and occasionally he has to leave or miss work.  Therefore, the Board finds that the Veteran's condition does not meet the criteria for a 50 percent rating.

The Board acknowledges the Veteran's symptoms as he has described them and their impact on his work, but finds that the severity of his condition most closely approximates a 30 percent disability rating for the entire period on appeal.  A preponderance of the evidence is against a higher rating.  Therefore, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for his headache disability.

Initial Rating for Bilateral Eye Disability

The Veteran maintains that his eyes are painful and burning, sensitive to bright light, and require that he frequently use eye lubricants.  The Veteran currently receives a noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6034 for right eye pterygium and left eye corneal pannus, status post excision, with residual punctate keratitis and dry eyes (bilateral eye disability).  DC 6034 directs the condition to be evaluated based on visual impairment, disfigurement (DC 7800), conjunctivitis (DC 6018), etc., depending on the particular findings.

After a full review of the record, and as discussed below, the Board concludes that a rating of 10 percent, the highest rating available under this Diagnostic Code, is warranted for the Veteran's service-connected bilateral eye disability under 38 C.F.R. § 4.79, DC 6034-6018.

Because 10 percent is the only rating available under Diagnostic Code 6018, the Board will consider analogous Diagnostic Codes for the eyes in accordance with Schafrath, 1 Vet. App. at 593.  The Veteran cannot receive a rating in excess of 10 percent under any other Diagnostic Code because there is no evidence of ocular or optic nerve problems, aphakia or dislocation of crystalline lens, cataracts, disorders of the lacrimal apparatus, lagophthalmos, entropion, ectropion, malignant neoplasms, glaucoma, or tuberculosis.  The VA examiner found a normal internal eye exam, no lacrimal gland or lid conditions, no keratoconus, no glaucoma, no optic neuropathy, and no retinal conditions.  Additionally, the Veteran has not reported any other eye conditions.

On VA examination in March 2010, the Veteran reported a history of burning, dry eyes, fluctuation of vision due to dryness.  The examiner also reported growth in both eyes, and pterygium in the Veteran's right eye.  The Veteran also had a pterygium removed from his left eye while in service.  His distance vision test results without prescription lenses revealed 20/30 in both eyes.  His near vision test results without prescription lenses revealed 20/25 in both eyes.  The Veteran's distance and near vision tests with prescription lenses revealed 20/25 in both eyes.  The examiner assessed the Veteran to have mild refractive error with astigmatisms and pre-presbyopia, dry eyes, bilateral mild superficial punctate keratitis that was at least as likely due to dry eyes, status post excision of left pterygium with residual mild pannus extending (1mm) past limbus, active mild pterygium right eye extending 1mm onto cornea, and fluctuations in vision and burning sensation were at least as likely due to dry eyes. The examiner found that there were no other active ocular pathology seen at that time.  

In February 2013, the Veteran was given another VA examination for his bilateral eye disability by the same examiner.  His reported symptoms and medical diagnosis did not change, but his vision did improve to 20/20 on all accounts.  Based on the findings of this VA examiner, the Veteran will not be rated on visual impairment.

Private treatment records from May 2014 show that the Veteran endorsed symptoms of severe, constant dryness with associated burning and redness in his eyes.  This treatment record also shows that the Veteran has a past medical history of conjunctivitis.  Accordingly, the Veteran will be rated under DC 6018, which provides for a singular 10 percent rating for active chronic conjunctivitis with objective findings such as red, thick conjunctivae, mucous secretion, etc.  38 C.F.R. § 4.79.  

During his May 2014 hearing, the Veteran testified that his eyes were often irritated and red for which he took prescribed eye drops and an eye lubricant (see hearing transcript at page 17). He felt as if his "vision was compromised because of the dryness," and that "it can get kind of hazy and cloudy."  The undersigned VLJ also noted the severity of the Veteran's eye condition; "Now just looking at you today, I can see that your eyes are pretty red and irritated." Id.  The Veteran also testified as to how his co-workers react negatively to his appearance due to his irritated, red eyes.  

Based on the evidence discussed above, the record demonstrates sufficient irritation and the requirement for eye drops similar to symptoms of conjunctivitis.  Therefore, a 10 percent rating is warranted.  See 38 C.F.R. § 4.79, DC 6034-6018.

Extraschedular and TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected muscle contraction headaches, as well as right eye pterygium and left eye corneal pannus, status post excision, with residual punctate keratitis and dry eyes.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the disabilities on the frequency of prostrating attacks per month, as well as visual impairment, disfigurement, or conjunctivitis; thus, the demonstrated manifestations specifically associated with his service-connected disabilities - namely headaches and dry eyes - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Furthermore, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence of record shows that the Veteran is currently employed.  Accordingly, no further discussion of this matter is necessary.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  During the course of the appeal, numerous notice letters have been sent to the Veteran including those of December 2011 and July 2013.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Veteran's appeal for a higher rating arises from an appeal of the initial evaluation following the grant of service connection for muscle contraction headaches and right eye pterygium and left eye corneal pannus, status post excision, with residual punctate keratitis and dry eyes.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  Thus, pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  

The duty to assist was further satisfied by VA examination in March 2010 and December 2011 during which the examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining adequate VA examinations or opinions have been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric condition manifested by depression and anxiety is granted.

An initial 30 percent rating, and no higher, is granted for muscle contraction headaches.

An initial 10 percent rating, and no higher, is granted for bilateral eye disability.


REMAND

The Veteran contends that he developed a bilateral ankle condition as a result of service.  The Veteran's entrance examination does not reveal any complaints of ankle problems, but service treatment records confirm that he injured his ankles in 1992, and that he had other ankle problems during service.  

On VA examination in March 2010, the Veteran endorsed symptoms of swelling, and episodes of pain occurring one to two times a week, which is aggravated by running, jumping, and malpositioning.  During the examination, there were no reports of deformity, giving way, weakness, incoordination, episodes of dislocation or subluxation, effusions, no affect on the motion of joints, flare-ups of joint disease, or ankylosis.  The examiner did note that there was pain, stiffness, and swelling.  Radiographic imaging showed that the ankle mortise was preserved, neither side showed fracture, and the soft tissues appeared normal in both ankles.  However, the examiner did not opine on whether the Veteran's bilateral ankle condition was related to service.  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

During his hearing with the undersigned VLJ in May 2014, the Veteran endorsed similar symptoms related to his bilateral ankle condition.  The Veteran also mentioned that at the time of his March 2010 VA examination, he was under the influence of a significant amount of pain medication used for his other service-connected injuries, and felt that the examination findings were not accurate because his pain was masked by the medication.

VA treatment records from July 2014 also document his need to wear ankle braces.  The Veteran wore light ankle braces, but ordered another device to help provide better support and stability because his ankles would still roll on occasion.

Given such, the Board finds that additional medical opinion is required prior to making a determination in this matter.  

With consideration of the above, the Board finds that a supplemental VA medical opinion is warranted to address whether the Veteran's bilateral ankle condition is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified.  Obtain any outstanding records, to include all relevant VA and private treatment records since the rating decisions were issued in August 2010 and January 2012, related to the Veteran's bilateral ankle condition, and associate such records with the claims file.  If no records are obtained, or a negative response is returned, associate such response with the claims file. 

2.  After the above development, schedule the Veteran for a VA examination regarding his bilateral ankle condition.  After the examination, the examiner should provide a supplemental opinion that identifies all of the Veteran's current diagnoses.  Furthermore:

For each diagnoses identified, state whether the disorder is at least as likely as not related to service (i.e., a 50 percent probability or greater), to include in-service complaints of ankle pain.  Include a complete rationale for any and all conclusions reached.  The examiner must consider and discuss the Veteran's assertions of continuity of symptoms of ankle pain since service.

All range of motion testing should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations should be addressed.

The examiner must also address the question of whether it is as likely as not that the Veteran's bilateral ankle condition was aggravated (made worse) by another already service-connected disability.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Readjudicate the issue of entitlement to service connection for a bilateral ankle condition.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


